t c memo united_states tax_court angela c morris petitioner v commissioner of internal revenue respondent docket no filed date angela c morris pro_se susan smith canavello for respondent memorandum opinion powell special_trial_judge respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure and dollar_figure respectively this case involves some of the peculiarities that emanate from the union of community_property concepts and the internal_revenue_code the issues are whether distributions to petitioner’s husband from an individual_retirement_account ira held by petitioner’s husband - - are included in petitioner’s share of community_income and whether petitioner is entitled under sec_66 to equitable relief from liability for unpaid taxes on half of the community_income for and petitioner resided in baton rouge louisiana at the time the petition was filed the facts may be summarized as follows during and petitioner was married to and lived with larry morris mr morris in louisiana a community_property_state they did not have a matrimonial agreement separating their property during the years at issue petitioner and mr morris are currently separated and living apart during the years at issue petitioner and mr morris maintained one checking account over which both had signature_authority mr morris kept the checkbook and all bank records in his possession and gave petitioner checks for household expenses such as the mortgage utilities and food petitioner did not have ready access to the bank records mr morris used this same checking account for his business activities in mr morris withdrew dollar_figure from an ira that was created and owned by him and withdrew an additional dollar_figure from the ira in petitioner knew that mr morris made a withdrawal in because he purchased a new automobile for hi sec_1 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure use she was unaware of the withdrawal and the precise amount of the withdrawal petitioner was not involved in any way with the operations or the recordkeeping for mr morris’s business activities she knew however that he did not maintain proper records and dealt in cash petitioner suspected that mr morris did not report all of his income on his federal_income_tax returns when petitioner confronted mr morris regarding his income records and the proper filing of his federal_income_tax returns he became verbally and physically abusive petitioner filed separate federal_income_tax returns for and because of her suspicions regarding mr morris’s honesty in reporting his correct federal_income_tax liability she believed that filing separately would relieve her of any liability from his defalcations respondent determined that during and without regard to the effect of a community_property regime petitioner and mr morris received income and were entitled to deductions as follows - - income petitioner mr morris petitioner mr morris wages dollar_figure dollar_figure dollar_figure dollar_figure-0o- state tax_refund -0o- -0- dividend sec_2 -0o- -0o- -0- ira early distributions -o- big_number --o- schedule c profit or loss from business net_income -o- big_number --o- big_number deductions medical big_number -0- big_number big_number mortgage interest big_number -q- big_number -0q- charitable_contributions big_number big_number big_number taxe sec_617 -0- -0- miscellaneous itemized -0- -0- other sec_72 additional tax -0- -q- big_number taxes withheld big_number -0- respondent applied community_property principles to determine the parties’ share of income additional tax and deductions allocating to petitioner her community_property share as follows income wages dollar_figure dollar_figure state tax_refund dollar_figure dollar_figure dividends dollar_figure -o- ira early distributions dollar_figure dollar_figure schedule c net_income dollar_figure big_number deductions medical dollar_figure dollar_figure mortgage interest dollar_figure dollar_figure charitable_contributions dollar_figure dollar_figure taxes dollar_figure dollar_figure miscellaneous itemized dollar_figure dollar_figure other sec_72 additional tax dollar_figure dollar_figure taxes withheld dollar_figure dollar_figure for respondent’s adjustments resulted in a net increase of dollar_figure in petitioner’s income a net decrease of dollar_figure in petitioner’s deductions a dollar_figure decrease in - - petitioner’s withholding credits and the imposition of the sec_72 additional tax of dollar_figure for respondent’s adjustments resulted in a net increase of dollar_figure in petitioner’s income a net decrease of dollar_figure in petitioner’s deductions a dollar_figure decrease in petitioner’s withholding credits and the imposition of the sec_72 additional tax of dollar_figure petitioner timely filed a form_8857 request for innocent spouse relief seeking equitable relief from liability under the provisions of sec_66 respondent determined that petitioner was not entitled to equitable relief under sec_66 discussion ira_distributions and petitioner’s gross_income spouses domiciled in louisiana are subject_to a community_property regime la civ code ann arts west spouses may opt_out of the community_property regime by entering into a matrimonial agreement to that effect la civ code ann art west there was no such agreement between petitioner and mr morris the first issue is whether under these circumstances portions of the distributions from mr morris’s ira to him are included in petitioner’s income as community_property income ’ the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this issue -- - sec_408 generally sets forth the tax treatment of distributions from ira’s as follows sec_408 tax treatment of distributions -- in general --except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 we have held that the distributee or payee of a distribution from an ira is the participant or beneficiary who under the plan is entitled to receive the distribution 114_tc_259 see also 97_tc_51 in noncommunity_property jurisdictions since mr morris was entitled to and did receive the distributions those distributions would be taxable to him sec_408 the guestion then is whether the louisiana community_property regime dictates a different result sec_408 provides that this section shall be applied without regard to any community_property_laws we held in bunney that by operation of sec_408 in a community_property jurisdiction the spouse of a distributee who did not receive the distribution from the ira is not treated as a distributee despite whatever his or her community_property interest in the ira may have been bunney v commissioner supra pincite under bunney no portion of mr morris’s ira_distributions are included in petitioner’s gross_income similarly the sec_72 additional tax does not apply to petitioner and applies only to mr morris relief under sec_66 we next turn to petitioner’s claim that respondent abused his discretion in refusing to grant equitable relief under sec_66 initially we note that we are only concerned with whether petitioner is entitled to equitable relief under sec_66 for the year with regard to petitioner has no deficiency since no part of the ira distribution for that year is taxable to her under a community_property regime each spouse is entitled to file separate federal_income_tax returns when separate federal tax returns are filed each spouse must report half of the community_income 403_us_190 under certain limited circumstances one spouse may be relieved of liability for taxes on that spouse’s share of community_income these circumstances are set forth in sec_66 as follows we note that in 114_tc_259 respondent argued that the taxpayer was taxable on the full amount of the distribution because he received the distribution under this rationale it would appear here that petitioner would not be taxable on the distributions since she did not receive any of the distributions c spouse relieved of liability in certain other cases --under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability petitioner’s request for relief relies on the last sentence of sec_66 this provision generally applies to any liability for tax arising after date and any liability for tax arising on or before such date but remaining unpaid as of such date see h conf rept pincite 1998_3_cb_145 the deficiencies at issue arose prior to date but remain unpaid we have the authority to review respondent’s denial of equitable relief under the last sentence of sec_66 beck --- - v commissioner t c memo here we review respondent’s denial of equitable relief under sec_66 for abuse_of_discretion id see also fernandez v commissioner t cc 114_tc_276 pursuant to the directions in the statute respondent issued revproc_2000_15 2000_5_irb_447 setting forth the criteria under which respondent will consider equitable relief this list of factors is not intended to be exhaustive and includes consideration of the economic hardship on the spouse and whether the spouse had reason to know of the items giving rise to the deficiency certainly these factors are important petitioner knew that her husband was engaged in business and it is petitioner’s share of that community_income that gives rise to the remaining deficiency for see beck v commissioner supra moreover it would appear that petitioner did benefit from that income finally according to our rough calculation the remaining deficiency is less than dollar_figure petitioner has not established that payment of such an amount would create a substantial hardship under these circumstances we believe respondent’s denial of equitable relief to petitioner under sec_66 was not an abuse_of_discretion as it relates to the remaining deficiency for to reflect the foregoing decision will be entered under rule
